DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/05/20.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
3.	The rejection of Claims 15-19 under 35 U.S.C. 103(a) as being unpatentable over Sakakibara et al. (US 2003/0116788 A1) in view of Bae et al. (US 2003/0127977 A1) as set forth in the Non-Final Rejection filed 08/24/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1, 2, 4, and 6-12 under 35 U.S.C. 103(a) as being unpatentable over Sakakibara et al. (US 2003/0116788 A1) in view of Bae et al. (US 2003/0127977 A1) as set forth in the Non-Final Rejection filed 08/24/20 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakakibara et al. (US 2003/0116788 A1) in view of Bae et al. (US 2003/0127977 A1).
	Regarding Claims 1, 2, 4, 6, 8, and 10-12, Sakakibara et al. discloses a light-emitting polymer composition comprising a polymer; the polymer comprises hole-transporting and electron-transporting components at 50:50; the composition is used in an organic electroluminescent (EL) device for the formation of a light-emitting layer (which is inherently hole and electron-transporting) (Abstract; [0117]).  The hole-transporting component has a weight average molecular weight of 5,000-500,000 relative to polystyrene, while the electron-transporting component has a weight average molecular weight of 1,000-1,000,000 ([0036], [0049]).    The composition is dissolved in organic solvent to be applied to a substrate, which is then dried ([0084]); (wet) methods include spin coating, ink jetting, and roll coating method ([0089]).  The solvents include dimethylformamide (DMF) (b.p. = 152-154 ºC) and N-methylpyrrolidone (b.p. = 202-204 ºC; m.p. = -24 ºC), though no particular limitation is imposed as long as the solvent can dissolve the polymer; Sakakibara et al. discloses that these “organic solvents may be used either singly or in any combination thereof” ([0086]).  Sakakibara et al. discloses a 
Bae et al. discloses a method for fabricating an organic EL device wherein the light-emitting layer is form via dissolution of polymer in solvent (Abstract; [0038]); the solvent has specific properties in order to prevent solvent evaporation during coating and also improves the characteristics of the light-emitting layer, particularly in producing a layer of uniform thickness without grains on the surface ([0022], [0026], [0040]-[0041], [0046]).  An embodiment is disclosed wherein the solvent includes a first material, a second material, and a third material; the first material includes tetralin (b.p. > 100 ºC) while the second material includes dodecane (b.p. = 214-218 ºC) (all selected from a highly finite list) ([0044]-[0046]).  It would have been obvious to utilize the materials as disclosed by Bae et al. (comprising tetralin and dodecane) as the solvent mixture for the (coating) composition as disclosed by Sakakibara et al.  The motivation is provided by the disclosure of Bae et al. which teaches that its inventive solvent mixtures allow for many benefits in the construction of an organic EL device (particularly in the formation of the light-emitting layer), including the prevention of solvent evaporation during coating and the improvement of the characteristics of the light-emitting layer (including having uniform thickness with no grains on the surface).

Regarding Claims 7 and 9, Sakakibara et al. in view of Bae et al. does not explicitly disclose the viscosity nor the relative thickness of the film.  Nevertheless, it would have been obvious to have the composition/thin film to have the physical In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  Notice that the polymer composition as disclosed by Sakakibara et al. in view of Bae et al. has the high boiling solvent system (comprising the Applicant’s preferred dodecane compound) and polymeric composition (in terms of relative weight to polystyrene and total wt% of polymer relative to the total mass of solution) as claimed by the Applicant, such that producing a composition having a viscosity of 1-20 mPa·s would have been predictable during the normal course of experimentation.  It would have been further obvious to one of ordinary skill in the art to have the most uniform thin film as possible (a goal pursued by inventive solvent mixture of Bae et al. (see above)) in the organic EL device for device performance and construction purposes.  This would result in the relative thickness ratio being as close to being 1.0 that would meet the limitations of the claim.  

Allowable Subject Matter
8.	Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Sakakibara et al. (US 2003/0116788 A1), which discloses a light-emitting polymer composition comprising a polymer; the polymer comprises hole-transporting and electron-transporting components at 50:50; the 

Response to Arguments
9.	The Applicant argues on page 7 that Sakakibara et al. discloses that the solvent preferably has a boiling point of about 70-200º C; this in contrast to the disclosure of (secondary reference) Bae et al. which teaches that the boiling point is greater than 200 º C.  The Applicant further argues on page 8-10 that Bae et al. limits the coating method to the roll coating method; this is in contrast to Sakakibara et al. which discloses a spin 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAY YANG/Primary Examiner, Art Unit 1786